Case:19-04261-swd Doc#:44 Filed: 10/21/19 Page1of5
$

rPiLeED
UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF MICHIGAN 2ISGCT 21 AM IO: 50

 

In Re: Case No. 19-04261-swd

Khan Aviation, Inc. Chapter 11

Judge Scott W. Dales
Debtor.

 

 

MOTION FOR ADMISSION PRO HAC VICE PURSUANT TO LBR 9010-3

Comes now, R. William Jonas Jr., of the law firm Hammerschmidt, Amaral & Jonas, and
files this Motion for Admission Pro Hac Vice Pursuant to LBR 9010-3, (the “Motion”), on
behalf of the Official Committee of Unsecured Creditors of Interlogic Outsourcing, Inc., et al!, to
appear in the above-captioned matter and all contested matters and adversary proceedings arising

therein. In support of this Motion, the undersigned would show the Court:

1. Iam licensed to practice in, and | am a member in good standing of the bar of the
State of Indiana. My business address is Hammerschmidt, Amaral & Jonas, 137 N.
Michigan St., South Bend, IN 46601. My telephone number is 574-282-1231. My
email address is rwj(@hajlaw.com.

2. Iam admitted to practice in the following federal courts: Bankruptcy Court for the

Northern District of Indiana, Bankruptcy Court for the Southern District of Indiana,

 

1 These cases are currently pending in the Bankruptcy Court for the Northern District of Indiana. An Order
for Joint Administration was entered by the Court for the Northern District of Indiana on August 16, 2019, with lead
case No. 19-31445-hed.

On August 22, 2019, pursuant to 28 US.C. § 586(a) and 11 US.C. § 1102, the Office of the United States
Trustee appointed the Committee as an official committee to represent the interest of unsecured creditors of the
Debtors.

Page 1 of 3
Case:19-04261-swd Doc #:44 Filed: 10/21/19 Page 2of5

District Court for the Northern District of Indiana, District Court for the Southern
District of Indiana, United States Court of Appeals for the Seventh Circuit, and the
United States Supreme Court.

3. Tunderstand that I am bound by all rules, practices, and ethics that are applicable to
attorneys admitted to practice before the United States District Court for the Western
District of Michigan.

4. I will pay the fee required for pro hac vice admission to the Clerk of the Bankruptcy
Court within fourteen (14) days of entry of the Order Granting Pro Hac Vice

Admission pursuant to LBR 9010-3(c).

WHEREFORE, R. William Jonas, Jr., respectfully requests entry of an order,

substantially in form attached hereto as Exhibit A, and for any other just and proper relief.

Respec yest
WEE

/
_R/ William Jonas/ Jr. (5025-71)
Hanimers iit, Anfaral & Jonas
137 N.M

Dated: October 15, 2019.

 
 
     

South Ber

Telephone: 574-282-1231
Fax: 574-282-1234
Email: rwj@hajlaw.com

Page 2 of 3
Case:19-04261-swd Doc#:44 Filed: 10/21/19 Page 3of5

CERTIFICATE OF SERVICE
I hereby certify that on October 15, 2019, I sent the foregoing Motion for Admission Pro
Hac Vice pursuant to LBR 9010-3 to the Clerk of the Bankruptcy Court for the Western District
of Michigan via regular U.S. mail, postage prepaid, for filing. This Motion will be served upon
all counsel and parties of record by the Court’s ECF notification system when docketed by the

Clerk of the Court.

  
 

 

(

R. William Jonas/1r/(#5025-7))

12 130 6102

 

1S :O1 HY

Page 3 of 3

wacgyrts
5 +
* 4

earch

=
oe
Case:19-04261-swd Doc#:44 Filed: 10/21/19 Page 4of5

Exhibit A

(Proposed Order)
Case:19-04261-swd Doc#:44 Filed: 10/21/19 Page5of5

UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

In Re: Case No. 19-04261-swd
Khan Aviation, Inc. Chapter 11

Judge Scott W. Dales
Debtor.

 

 

ORDER GRANTING ADMISSION TO PRACTICE, PRO HAC VICE

Upon the Motion of R. William Jonas, Jr., dated October 15, 2019, for Pro Hac Vice
admission in this bankruptcy case;

IT IS HEREBY ORDERED, that R. William Jonas, Jr., is admitted to practice, pro hac
vice, in the above-captioned matter, and the contested matters and adversary proceedings arising
therein, in the United States Bankruptcy Court, Western District of Michigan, subject to payment
of the admission fee.

END OF ORDER
Prepared and submitted by:
R. William Jonas, Jr., #5025-71)

Hammerschmidt, Amaral & Jonas
137 N. Michigan St.

South Bend, IN 46601
Telephone: 574-282-1231
Fax: 574-282-1234

Email: rwi@hajlaw.com

Page 1 of 1
